CANTY, J.
(dissenting).
I cannot concur in the foregoing opinion. Neither can I concur in the proposition that it was necessary for appellants to show that they were the sole cause of the rejection of the first bid, or that the higher bid was due solely to their action. This is equivalent to saying that, no matter how slight and pro forma the assistance of the receiver or his attorney was, and no matter how little he con*425tributed to the result, if he contributed anything-at all, the creditors’ attorney, who has borne the brunt of the battle, is entitled to nothing out o«f the fund which he has been the main cause of saving or recovering.
In order to understand this case, the facts should be stated. The real estate to be disposed of by the receiver was scattered over many states, much of it being in Minnesota, Michigan, Missouri, Nebraska, Kansas, South Dakota, Wisconsin, and Washington. In February, 1899, the receiver appraised all of this real estate at the total sum of $425,780. Shortly afterwards the receiver employed the firm of Kobe & McKinnon, of Chicago, to appraise the property, and they appraised it at the total sum of $150,000. On February 8, 1899, the court made an order that the receiver receive bids for any and all of said real estate, and report the same to the court on March 18, 1899, at 9 a. m., -and that all persons interested show cause at that time why any bids so received should not then be accepted. The receiver appeared at that time by Hay & Van Campen, his attorneys, reported a bid of Kobe & McKinnon of the lump sum of $85,000 for all of said real estate, and advised that the bid be rejected. Kobe & McKinnon appeared by their attorneys,1 Russell & Jamison, and moved that the bid be accepted. Certain of the stockholder creditors appeared by Mr. Lane and Mr. Gallagher, their attorneys, opposed the acceptance of the bid, and moved for a continuance for one month in order to get time to procure higher bids. The record proceeds:
“That motion was opposed by Judge Russell, and denied by Judge Elliott. Thereupon Judge Russell made a motion for continuance until April 8, 1899, and that motion was granted. Judge Russell, as one of the attorneys for Kobe & McKinnon, opposed each and every continuance had after April 8, 1899.”
On April 8 the parties again appeared, and Lane and Gallagher moved for a further continuance in order to procure bidders. The court continued the matter to April 15. On the latter date the parties again appeared. Mr. Lane stated that he had found a bidder in Chicago who would offer $110,000 for the properties, but advised the rejection both of this bid and the Kobe & McKinnon bid as being too low. After a strenuous contest over the matter, Lane; *426moved for a further continuance, and the court granted one, but for only three days, — to April 18. On the latter date the parties again appeared. Lane and Gallagher moved for a further continuance, and the court granted a continuance, but for one day only, —to the 19th. The same performance was gone through on that day, and a continuance obtained to the next day, April 20. On the latter day a syndicate of Minneapolis men appeared, and bid $110,000 for the real estate. Thereupon Kobe & McKinnon and the syndicate made successive bids against each other until the syndicate bid the sum of $123,000. The matter was then continued until the next day, when Kobe & McKinnon bid $123,025, and, with the consent of all parties, the bid was accepted. On April 18 the receiver filed his objections, in which he, made a strong showing against accepting the bid of Kobe & McKinnon made on that day, but it does not appear that these attorneys did any more after that except appear formally at each hearing until April 20, when they consented to the acceptance of the bid of $123,025. In the meantime the contest went on between Lane and Gallagher on the one hand and the attorneys of Kobe & Mc-Kinnon on the other hand. The evidence is conclusive on these points, and also on the point that Lane and Gallagher, after strenuous and arduous efforts, procured the syndicate to organize and make the bid, which compelled Kobe & McKinnon to raise their bid $38,025.
Possibly, the evidence is not conclusive that the court ever intended to accept the original bid of Kobe & McKinnon. We cannot tell what the court had in his mind. But actions are louder than words. Every one interested was opposing the acceptance of this bid except the bidders themselves, and, if the court was not seriously contemplating the acceptance of it, why did he not reject it during all these 32 days of incessant and strenuous contest? Why did he so often refuse to continue the matter for more than one day or three days at a time if he was not exceedingly anxious to hang on to this bid, and was not seriously contemplating the acceptance of it? He knew that it would be practically impossible to get other bidders for this large amount of widely scattered property in one day or in three days. In my opinion, the evidence is *427conclusive that any intelligent attorney in the position of Lane and Gallagher would be bound to understand from the attitude of the court that there was imminent danger that this bid would be accepted, and that the only way to defeat the acceptance of it was by procuring higher bids. No prudent attorney would have done otherwise. Under the circumstances, the receiver and his, attorneys would have been amply warranted in seeking other bidders with all the haste and diligence possible. They did not do so, and •should now divide with Lane and G.allagher the fees for this part of the administration of the estate. I am therefore of the opinion that the orders appealed from should be reversed.